Citation Nr: 1007615	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD"), claimed as the result of a personal 
assault in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan, which denied the Veteran's 
claim of entitlement to service connection for PTSD, claimed 
as the result of a personal assault in service.

In July 2009, the Board remanded the Veteran's claim for 
further development, specifically to obtain an examination 
and opinion regarding whether his claimed military sexual 
trauma actually occurred, and if so, whether it caused his 
PTSD.  This was accomplished, and in December 2009, the 
Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDING OF FACT

The Veteran's PTSD has been medically attributed to a 
corroborated in-service stressful incident.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f)(3) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009). 

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate his or her account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to the following: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to the 
following: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see Patton 
v. West, 12 Vet. App. 272 (1999) (holding that special VA 
Adjudication Procedure Manual evidentiary procedures apply in 
PTSD personal assault cases).

Chapter 38 C.F.R. § 3.304(f)(3) further provides that VA may 
submit any such evidence as is described under that provision 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  In essence, unlike claims for PTSD that do not 
involve an assertion of personal or sexual assault, VA can 
take into account the opinion of a medical professional as to 
the likelihood that the stressor actually occurred, rather 
than just relying on such a professional to determine whether 
or not a stressor supports a diagnosis of PTSD.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002). 

 III.  Analysis

The appellant is a Vietnam Veteran who claims that his 
diagnosed PTSD is the result of a personal assault while 
serving in Kitzingen, Germany.  Specifically, he contends 
that he was raped and sodomized by three members of his 
platoon.  See PSTD questionnaire, January 2006.  He further 
claims that, as a result of the assault, he immediately began 
to drink heavily, engaged in various types of inappropriate 
behavior, and was cited on several instances for disciplinary 
problems.  Id.  He contends that these actions are evidence 
that the alleged assault took place.  

A review of the evidence reveals that the Veteran enlisted in 
the U.S. Army in February 1968 and completed his required 
advanced training in June 1968.  In July 1968, he was sent to 
Kitzingen for foreign service duty.  Although the Veteran has 
not been specific as to the date of the alleged incident (on 
his PTSD questionnaire, he wrote "March 1968?" and "August 
1969," but does not appear to be asserting that there was 
more than one incident), the claims folder contains no 
evidence that he engaged in any improper behavior or was 
otherwise cited or disciplined for any rule infraction during 
the 5-month period between July and December 1968.  However, 
his personnel records show that, beginning in December 1968, 
he was cited on several occasions for various inappropriate 
behaviors, including drinking alcohol in the billets, being 
absent from his unit without permission, and abandoning his 
weapon at the battalion ammo dump.  In June 1969, his 
commanding officer wrote that he was a "substandard" 
soldier who should be barred from reenlistment.  See 
Certificate for Unsuitability for Reenlistment, June 1969.  
His personnel records show that he was transferred to another 
unit during this period, although there is no indication if 
this was at his request.  The personnel records further show 
that between September 1969 and March 1970, he was counseled 
nine times for various problems, including not paying debts, 
an unsuitable personal appearance, his work habits, and being 
absent without leave.  During a December 1969 counseling 
session, the commander noted that he had tried to find out 
what the Veteran's problem was, but could get no answers.  In 
March 1970, the Veteran was notified that he was to be given 
a general discharge.  See commander's counseling record, 
September 1969 - March 1970.  In May 1970, he was discharged 
under Article 15 of the Uniform Code of Military Justice for 
unfitness and unsuitability for duty.

The Veteran's service treatment reports show that in December 
1969, he was seen for hemorrhoids, and pain and bleeding on 
defecation.  He was also found to have skin tags around the 
anal area.  In January 1970, he was treated again for pain 
and anal bleeding and was diagnosed with Condylomata 
acuminate (genital or anal warts), a contagious sexually-
transmitted disease.  There is no evidence in the Veteran's 
service records, however, that he ever reported the alleged 
sexual assault to any of his commanding officers, fellow 
soldiers, clergymen or any other service personnel during 
service.  There is also no evidence that he was ever 
diagnosed with or treated for PTSD or any other mental 
disorder during service.  

The claims folder shows that following service, the Veteran 
continued to have problems with alcohol, as well as drugs, 
and was diagnosed with alcohol dependence. See report from 
Dr. A. Kinzel, November 1994.  He also began to experience 
emotional problems and was diagnosed with severe depression.  
Id.  In January 1995, he was granted Social Security 
Administration ("SSA") Disability Insurance benefits for a 
primary diagnosis of alcohol abuse.  There is no indication 
in the SSA records, however, that the Veteran reported to any 
of his treating providers of having been sexually-assaulted 
in service. 

VA treatment records reveal that in July 2005, during 
psychiatric outpatient treatment, the Veteran reported to his 
treating physician that he had been repeatedly raped by two 
men during service.  He said that, following the sexual 
abuse, he "fell apart."  The VA physician diagnosed him 
with prolonged PTSD, social phobia and dysthymic disorder.  
Subsequent outpatient mental health clinic records show that 
he was again diagnosed with PTSD on several occasions.  

Also of record is an undated letter from the Veteran's 
sister, who stated that the Veteran eventually told her that 
he had been sexually-assaulted in service.  She did not, 
however, indicate whether he told her when the alleged 
incident occurred.  

The Veteran has also identified two serviceman by name that 
he claims participated in the attack, at least one of whom 
(Pvt. R.) that was noted in the service personnel records as 
a member of the Veteran's unit.

In August 2009, pursuant to his claim of entitlement to 
service connection, the Veteran was afforded a VA mental 
health evaluation.  The examiner noted that he had reviewed 
the complete claims folder, including the Veteran's service 
treatment and service personnel records, post-service VA and 
private treatment records, as well as statements on behalf of 
the Veteran.  Based on a review of the claims folder and a 
complete evaluation, the VA examiner concluded that it was at 
least as likely as not that the Veteran's alleged sexual 
assault took place.  In this regard, he specifically noted 
that the Veteran's service treatment records showed the 
presence of rectal pain and bleeding on defecation in 
December 1969 and January 1970, as well as the presence of 
sexually-transmitted anal warts.  He further noted that his 
personnel records showed a significant change in his behavior 
after this event, resulting in mounting disciplinary action 
without rehabilitative effect.  The examiner noted that 
although the Veteran's post-service treatment records showed 
that he had previously been diagnosed with other psychiatric 
disorders, including schizophrenia and major depression, as 
well as substantial alcohol and drug abuse, he explained that 
this was consistent with diagnoses given during the period 
before PTSD was a recognized mental disorder.  Although the 
examiner found that there were certain risk factors in the 
Veteran's personal pre-military history that have exacerbated 
his PTSD, including his family situation, mix racial 
heritage, and reported family history of schizophrenia, he 
nonetheless concluded that his PTSD had most likely been the 
result of his in-service sexual trauma.  

Although there is a lack of clear, contemporaneous 
verification of the Veteran's alleged in-service sexual 
assault, the Board finds that the conclusions of the VA 
examiner, as well as the corroborative evidence pointed to by 
that examiner, such as in-service treatment for a sexually 
transmitted disease and rectal bleeding, and disciplinary 
problems, place the evidence at the very least in equipoise 
as to whether he has PTSD due to an in-service assault.  
Accordingly, the Veteran is entitled to the benefit of the 
doubt, and service connection for PTSD is granted.

 
ORDER

Entitlement to service connection for PTSD, claimed as the 
result of a personal assault in service, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


